             Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 1 of 13




 1

 2

 3

 4                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
                                            )
 7   CHARLENE WAGNER                        )          CASE NO. 2:20-cv-00091-BJR
                                            )
 8                              Plaintiff,  )          ORDER
                                            )          MOTIONS FOR SUMMARY JUDGMENT
 9                  v.                      )
                                            )          FOR SUMMARY JUDGMENT
10   UNIVERSITY OF WASHINGTON, a            )
     public university; ANA MARI CAUCE,     )
11   President; MINDY KORNBERG, Vice        )
     President for Human Resources; BANKS )
12   EVANS, Assistant Vice President; and   )
     SERVICE EMPLOYEES                      )
13   INTERNATIONAL UNION LOCAL 925, )
     a labor organization,                  )
14                                          )
                                Defendants. )
15   ____________________________________)

16
                                     I.      INTRODUCTION
17
           Plaintiff Charlene Wagner brings this putative class action against her former employer,
18

19

20

21   Amendment and Due Process rights by deducting union dues from her paycheck in a manner
22                                                    Janus v. AFSCME, Council 31, 138 S. Ct. 2448
23
     (2018). Before the Court are the parties Cross-Motions for Summary Judgment. Dkt. Nos. 25
24

25
                                                  1
                Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 2 of 13




                                                                                                                              1
 1
     Having reviewed the Motions, the oppositions thereto, the record of the case, and the relevant legal
 2

 3   authorities, the Court will grant the Defendants Motions for Summary Judgment and deny

 4   Plain
 5                                              II.      BACKGROUND
 6
         A. Factual Background
 7
              The parties have stipulated to a set of facts relevant to the pending motions. See Stipulation
 8
     Regarding Facts for Cross-Mot. for                                                                     Plaintiff was
 9
     employed by the University as a Fiscal Specialist from 1999 until she separated from her
10

11   employment in February 2020. Id. ¶ 3. The Union is the sole representative of employees at the

12   University, but University employees are not required to become Union members. Id. ¶¶ 1, 8. The

13   parties agree that Plaintiff voluntarily became a member of the Union in 1999 when she signed a
14   membership agreement and union dues deduction authorization, which is commonly referred to as
15
                                   Id. ¶¶ 3, 8, 9; see also Stipulated Facts
16
                                                                                                    hereby authorize[s]
17
     the University of Washington to deduct the current amount of dues/fees, based on the status
18

19   specified below                                            1999 Membership Card. In exchange for paying

20   Union dues, the parties stipulate that Plaintiff received certain benefits, including the right to vote

21

22

23
     1
       Plaintiff has requested oral argument. See                          at 1. The Court concludes that oral argument
24   would not aid the disposition of the motions and will, therefore, rule on the motions based on the briefing presented.
     See Local Rules W.D. Wash. LCR                                                                ns will be decided by
25   the court without oral argument
                                                               2
              Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 3 of 13




     on Union leadership, participate in internal Union affairs, access discounts for Union members,
 1
     and other membership rights. Stipulated Facts ¶¶ 19 21.
 2

 3          On June 13, 2018, just before the Supreme Court                   Janus, Plaintiff signed a

 4   second membership card renewing her commitment to join the Union as a member. Id. ¶¶ 10, 13;
 5   Stipulated Facts, Ex. 6, Dkt. No. 20-
 6
     include an
 7
     membership dues. 2018 Membership Card.
 8
            Like the 1999 Membership Card, the 2018 Membership Card includes an independent
 9

10                                                           hereby request and authorize my employer

11   to deduct from my wages all Union dues of fees as shall be certified by SEIU Local 925 in an

12   amount equal to the regular monthly dues or fees uniformly applicable to members of SEIU Local
13         Id. This latter agr
14

15
     irrevocable unless revoked by sending written notice to both the University and the Union during
16
     a 15 day revocation period open once a year from when the agreement was entered. Id. Further,
17

18   the authorization states that it shall be automatically renewed from year-to-year unless revoked in

19   writing during the revocation window. Id.

20          Dues deductions for individual members such as those agreed to by Plaintiff are
21

22
     the University, as employer, and the Union, representing employees. The relevant article of the
23
     CBA has been amended several times. All versions are the same, however, in that they authorize
24
                                                                                                    See
25
                                                     3
                Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 4 of 13




     Stipulated Facts, Exs. 1 3, Dkt. Nos. 20-1 to 20-3.
 1
            On June 24, 2018, the Supreme Court handed down its decision in Janus, holding that
 2

 3   unions were not entitled to mandate deductions from the paychecks of non-consenting, non-union

 4   members. 138 S. Ct. at 2486. Janus
 5   previous decision in Abood v. Detroit Board of Education, 431 U.S. 209 (1977), which recognized
 6
     that employees did not have to join a union, but the union that represented their bargaining unit
 7
     could st
 8
            In response to Janus, the State of Washington amended its code on collective bargaining
 9

10   to include a new section affirming that union membership is voluntary. W ASH. REV. CODE §

11   41.80.050; see also S.H.B. 1575, 66th Leg., 2019 Reg. Sess. (Wash. 2019). The State also enacted

12   a new section to govern authorization and revocation of union membership dues deduction. W ASH.
13   REV. CODE § 41.80.100.
14
            Plaintiff also reacted to the decision in Janus. On October 24, 2018, she sent a letter to the
15
     Union resigning her membership and requesting that the Union immediately cease deducting
16
     membership dues from her paycheck. Stipulated Facts ¶ 22; see also Stipulated Facts, Ex. 7, Dkt.
17

18   No. 20-7. The Union responded with a letter dated November 8, 2018, informing Plaintiff that she

19   may resign her membership at any time but, according to the 2018 Membership Card she signed,

20   she could only request that dues deductions cease during the designated revocation period.
21
     Stipulated Facts ¶ 23; see also Stipulated Facts, Ex. 8, Dkt. No. 20-8. The letter identified this
22
     period as April 29, 2019 through May 14, 2019.
23
            Plaintiff did not contact the Union again either to affirm her resignation from membership
24
     or to request revocation of the membership dues deductions authorization during the designated
25
                                                      4
                Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 5 of 13




     revocation period. Stipulated Facts ¶¶ 24 25. Instead, she filed suit in this Court on January 20,
 1
     2020. Stipulated Facts ¶ 25; Compl., Dkt. No. 1. Only after filing suit, did she attempt to contact
 2

 3   the University by sending an email on January 21, 2020. Stipulated Facts ¶ 25. Thus, when

 4                                                                                                   Id.
 5   ¶ 26. On January 31, 2020, the Union instructed the University to stop such deductions, which it
 6
     did. Id. ¶ 27. The last pay period for which dues were deducted was the pay period associated
 7
     with earnings between January 1 and January 15, 2020. Id. Plaintiff formally separated from the
 8
     University shortly thereafter on February 28, 2020. Id. ¶ 3.
 9

10      B. Procedural History

11          After both parties submitted their Cross-Motions for Summary Judgment, Plaintiff

12   amended her complaint to add several officials from the University. See Second Am. Compl., Dkt.

13   No. 31-1             In her SAC, Plaintiff purports to represent a class consisting of current and
14
     former employees of the University who had, or continue to have, dues deducted according to their
15
     membership in the Union. SAC ¶¶ 37 48.
16
            Plaintiff brings seven claims for relief. Four claims she advances under 42 U.S.C. § 1983,
17
     asserting that (1) deducting union payments from her wages pursuant to RCW § 41.80.100 violated
18

19   the First Amendment; (2) deducting union payments from her wages pursuant to the             CBA

20   violated the First Amendment; (3) the procedures of dues deductions established by RCW §
21   41.80.100 violated the Due Process Clause of the Fourteenth Amendment; and (4) deducting union
22
     payments from her wages violated her freedom of association. SAC ¶¶ 49 71. Plaintiff also
23
     advances three state common law causes of action including (1) breach of contract based on the
24
     1999 Membership Card agreement; (2) breach of contract based on the 2018 Membership Card
25
                                                     5
                Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 6 of 13




     agreement; and (3) unjust enrichment. Id. ¶¶ 72 87. Based on the forgoing, Plaintiff seeks
 1
     prospective declaratory and injunctive relief, and retrospective compensatory damages in the
 2

 3

 4                                                          Id. ¶¶ 88 98.
 5      C. Related Cases
 6
               The claims Plaintiff raises regarding collection of union dues from union members post-
 7
     Janus are not new
 8

 9
     unanimously rejected those claims. SEIU Mot. for Summ. J. at 1 2; see also id. at 2 n.1 (listing
10

11   cases);                                                            -Mot. for Summ. J. and Def.

12                                    , Dkt. No. 33 (adding three cases decided in the interim). Three

13   cases are noteworthy as they originated in this District and the plaintiffs in those cases were
14
     represented by the same advocacy organization that represents Plaintiff in this matter. See Yates
15
                                         s., No. 20-cv-05082, 2020 WL 3118496 (W.D. Wash. June 12,
16
     2020); Belgau v. Inslee, No. 18-cv-5620, 2018 WL 4931602 (W.D. Wash. Oct. 11, 2018) (denying
17
                                                    Belgau v. Inslee, 359 F. Supp. 3d 1000 (W.D. Wash.
18

19   2019) (granting defendants Cross-Motions for Summary J                                     Cross-

20   Motion for Summary Judgment); Fisk v. Inslee, No. 16-cv-5889, 2017 WL 4619223 (W.D. Wash.
21   Oct. 16, 2017),       , 759 F. App x 632 (9th Cir. 2019) Fisk II         the Court considers these
22
     claims thoroughly litigated and their invocation here frivolous.
23
                                        III.   LEGAL STANDARD
24
               Federal Rule of Civil Procedure 56 dictates that the Court shall grant summary judgment
25
                                                      6
               Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 7 of 13




        there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
 1
     matter of law.    FED. R. CIV. P. 56(a). In the present case, the parties have stipulated to a set of
 2

 3   facts and, as such, the questions presented are purely legal in nature.

 4            The standard for summary judgment does not change when parties cross-move for
 5   summary judgment. See United States v. Fred A. Arnold, Inc., 573 F.2d 605, 606 (9th Cir. 1978).
 6
     Thus, when faced with Cross-Motions for Summary Judgment on the same claim, the Court must
 7
      consider the appropriate evidentiary material identified and submitted in support of both motions,
 8
     and in opposition to both motions, before ruling on each of them.       Tulalip Tribes of Washington
 9

10   v. Washington, 783 F.3d 1151, 1156 (9th Cir. 2015) (quoting Fair Hous. Council of Riverside

11   Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1134 (9th Cir. 2001)); see also AGCS Marine Ins. Co.

12   v. Expeditors Int l Ocean, Inc., No. 18-cv-0614, 2020 WL 3639584, at *4 (W.D. Wash. July 6,
13   2020).
14
                                             IV.     DISCUSSION
15
        A. Section 1983 Claims
16
              Section 1983 provides a private right of action for the
17
                                                                                   42 U.S.C. § 1983. To
18

19   state a claim under Section 1983, a plaintiff must show (1) that they were deprived of a right

20   secured by the Constitution or laws of the United States and (2) that the deprivation occurred

21                                    Heineke v. Santa Clara Univ., 965 F.3d 1009, 1012 (9th Cir. 2020)
22
     (quoting Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49 50 (1999)). The Court examines
23
     whether Plaintiff has sufficiently alleged a violation of a right secured either by the First
24
                                                                         .
25
                                                        7
              Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 8 of 13




            1. First Amendment
 1
            Plaintiff moves for summary judgment on her First Amendment claims, arguing that the
 2

 3   University and the Union withdrew wages from her paycheck without sufficient waiver of her right

 4      pay nothing to [the] union.                             at 18 28. She argues that under Janus,

 5   all union dues deductions
 6
     knowing, voluntary, and intelligent consent and that such consent did not occur in her case because,
 7
     at the time she agreed to become a Union member, she did not know the Supreme Court would
 8
     give her the option to not become a Union member without paying a fee. Defendants respond and
 9

10

11   Amendment rights because Plaintiff consented to Union membership and dues deductions. See

12   SEIU Mot. for Summ. J. at 7 17.

13          As every Court that has been confronted with the same arguments Plaintiff presents here
14
     has concluded, her claims fail because she unequivocally opted to become a Union member and
15
     pay membership dues. Janus spoke only to state compelled dues deductions from non-union
16
     members, not union members like Plaintiff. In contrast to the plaintiff in Janus, Plaintiff in this
17
     case agreed to become a Union member, pay Union dues, and receive the associated benefits. The
18

19                                 Janus did not                  contractual commitment to become a

20   Union member and pay the dues associated beca
21

22
     Cohen v. Cowles Media Co., 501 U.S. 663, 672 (1991).
23
     chosen otherwise had she foreseen                                        Janus does not alter this
24

25
                                                      8
               Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 9 of 13




     conclusion.2
 1
                                                                                    s for Summary Judgment on
 2

 3                                     claims as to all Defendants                                           Summary

 4   Judgment on these claims.
 5           2. Due Process
 6
             Plaintiff moves for summary judgment on her Due Process claims arguing that
 7
                                                                                            in conjunction with the
 8
                     , establishes a system that allows for the withdrawing of wages without sufficient
 9
     procedural safeguards like proper notice, hearing, or post-deprivation recovery procedures.
10

11   Mot. for Summ. J. at 13 17. Defendants respond and move for summary judgment in their own

12

13

14   2
       See Fisk                          34 (9th Cir. 2019); Savas v. California State Law Enf t Agency, No. 20-cv-00032,
     2020 WL 5408940, at *3 *6 (S.D. Cal. Sept. 9, 2020); Littler v. Ohio Ass n of Pub. Sch. Emps., No. 18-cv-1745,
15   2020 WL 4038999, at *5 *6 (S.D. Ohio July 17, 2020); Creed v. Alaska State Emps.                               , No.
     20-cv-0065, 2020 WL 4004794, at *5 *10 (D. Alaska July 15, 2020); Molina v. Pennsylvania Soc. Serv. Union,
16   Serv. Emps.     l, No. 19-cv-00019, 2020 WL 2306650, at *7 *8 (M.D. Pa. May 8, 2020); Durst v. Oregon Educ.
           , No. 19-cv-00905, 2020 WL 1545484, at *3 *4 (D. Or. Mar. 31, 2020); Bennett v. Am. Fed n of State, Cty., &
17   Mun. Emps., Council 31, AFL-CIO, No. 19-cv-04087, 2020 WL 1549603, at *3 *5 (C.D. Ill. Mar. 31, 2020); Allen
     v. Ohio Civil Serv. Emps. Ass n AFSCME, Local 11, No. 19-cv-3709, 2020 WL 1322051, at *7 *12 (S.D. Ohio
18   Mar. 20, 2020); Loescher v. Minnesota Teamsters Pub. & Law Enf t Emps. Union, Local No. 320, 441 F. Supp. 3d
     762, 773 74 (D. Minn. 2020); Quirarte v. United Domestic Workers AFSCME Local 3930, 438 F. Supp. 3d 1108,
19   1118 19 (S.D. Cal. 2020); Few v. United Teachers Los Angeles, No. 18-cv-9531, 2020 WL 633598, at *6 (C.D. Cal.
     Feb. 10, 2020); Hendrickson v. AFSCME Council 18, 434 F. Supp. 3d 1014, 1023 24 (D.N.M. 2020); Mendez v.
20                              , 419 F. Supp. 3d 1182, 1186 (N.D. Cal. 2020); Aliser v. SEIU California, 419 F. Supp. 3d
     1161, 1164 (N.D. Cal. 2019); Smith v. Teamsters Local 2010, No. 19-cv-00771, 2019 WL 6647935, at *8 *9 (C.D.
21   Cal. Dec. 3, 2019); Smith v. New Jersey Educ. Ass n, 425 F. Supp. 3d 366, 373 75 (D.N.J. 2019); Oliver v. SEIU
     Local 668, 415 F. Supp. 3d 602, 606 08 (E.D. Pa. 2019); Anderson v. SEIU Local 503, 400 F. Supp. 3d 1113, 1115
22   1118 (D. Or. 2019); Seager v. United Teachers Los Angeles, No. 19-cv-00469, 2019 WL 3822001, at *2 (C.D. Cal.
     Aug. 14, 2019); Cooley v. California Statewide Law Enf t Ass n, 385 F. Supp. 3d 1077, 1079 81 (E.D. Cal. 2019);
23   Smith v. Bieker, No. 18-cv-05472, 2019 WL 2476679, at *2 (N.D. Cal. June 13, 2019);
     the Univ. of California, No. 19-cv-02289, 2019 WL 2635585, at *3 (C.D. Cal. June 10, 2019); Babb v. California
24   Teachers Ass n, 378 F. Supp. 3d 857, 876 77 (C.D. Cal. 2019); Crockett v. NEA-Alaska, 367 F. Supp. 3d 996,
     1007 08 (D. Alaska 2019); Belgau, 359 F. Supp. 3d at 1015 17; Smith v. Superior Court, Cty. of Contra Costa, No.
25   18-cv-05472, 2018 WL 6072806, at *1 (N.D. Cal. Nov. 16, 2018).
                                                              9
               Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 10 of 13




     right arguing that                                           the deprivation of a liberty or property
 1
     interest or that the procedure established is inconsistent with the Fourteenth Amendment. See
 2

 3   SEIU Mot. for Summ. J. at 17 24.

 4           In order to establish a Due Process violation, a plaintiff must show (1) a deprivation of a
 5   constitutionally protected liberty or property interest, and (2) a denial of adequate procedural
 6
     protections. Fed. Home Loan Mortg. Corp. v. SFR Investments Pool 1, LLC, 893 F.3d 1136, 1147
 7
     (9th Cir. 2018) (citing Brewster v. Bd. Of Educ. Of Lynwood Unified Sch. Dist., 149 F.3d 971, 982
 8
     (9th Cir. 1998)). Here, the question is not whether Plaintiff has a liberty or property interest in her
 9

10   wages, as she argues, but whether she suffered a deprivation of a constitutionally protected interest

11

12   The answer, as this Court outlined above and every Court examining the question has concluded,
13   is that she did not suffer the deprivation of a liberty or property interest as she voluntarily assented
14
     to Union membership and deduction of Union dues. See Marsh v. AFSCME Local 3299, No. 19-
15
     cv-02382, 2020 WL 4339880, at *10 (E.D. Cal. July 28, 2020); Molina, 2020 WL 2306650, at
16
     *10 11.
17

18           Further,             contentions fail because they rely on hypothetical misconduct not

19   present in her case.

20   deductions. See WASH. REV. CODE § 41.80.100(1)              pon authorization of an employee . . .
21
     Thus,                        that there is a high likelihood of future non-consenting deductions
22
     without proper notice or process rests on premise that either (1) the Union will provide false or
23
     inadvertent                                                             dues deduction or (2) that the
24
     University would, without affirmation of assent from the Union, begin deducting dues from an
25
                                                       10
             Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 11 of 13




                                                                                                  as she
 1
     undeniably assented to Union membership and dues deductions. Second, she would otherwise
 2

 3   lack standing to assert such hypothetical

 4                                                                  Marsh, 2020 WL 4339880, at *4, *6
 5   (quoting Mayfield v. U.S., 599 F.3d 964, 970 (9th Cir. 2010))
 6

 7
            The Court will, therefore, grant Defendants Motions for Summary Judgments on
 8
                            s claims as to all Defendants                          Motion for Summary
 9

10   Judgment as to these claims.

11      B. State Law Claims

12          1. Supplemental Jurisdiction

13          A district court may decline to exercise supplemental jurisdiction over state-law claims
14   once it has dismissed all claims over which it had original jurisdiction. 28 U.S.C. § 1367(c)(3);
15
     see also Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001). The Court, however, finds that
16
     resolution of the remaining claims is straightforward enough to do so here. See Action Embroidery
17
     Corp. v. Atl. Embroidery, Inc.                                           the district court may have
18

19   discretion to dismiss the pendent claims where considerations of judicial economy, convenience

20   and fairness to litigants so dictate ) (internal quotations and citations removed)).

21          2. Breach of Contract
22          Plaintiff moves for summary judgment on her breach of contract claims arguing that the
23
     1999 and 2018 membership agreements were not valid contracts because Plaintiff received no
24
     consideration for them or, alternatively, that the Union breached the contracts by withdrawing dues
25
                                                      11
             Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 12 of 13




     after she purported to resign.                         at 29 30. Defendants counter and move for
 1
     summary judgment on the same claims arguing that Plaintiff received consideration for her
 2

 3   commitment to join the Union and that the terms of her agreement committed to paying dues on

 4   an annual basis regardless of membership status, unless withdrawn during the revocation period.
 5   See SEIU Mot. for Summ. J. at 28 29.
 6
            The Court finds that the 1999 and 2018 agreements constitute valid contracts. Plaintiff
 7
     received adequate consideration in the form of the benefits she stipulated she received, such as the
 8
     right to vote on Union leadership, participate in internal Union affairs, and access discounts for
 9

10   Union members. Stipulated Facts ¶¶ 19 21. Every district court that has examined this question

11   has found adequate consideration for union membership agreements and dues deductions to

12   constitute valid contracts. See Littler, 2020 WL 4038999, at *4; Creed, 2020 WL 4004794, at *5;
13   Hernandez v. AFSCME California, 424 F. Supp. 3d 912, 922 25 (E.D. Ca. 2019); Crockett, 367
14
     F. Supp. 3d at 1008.
15
            Plaintiff                                                          ontract by continuing to
16
     withdraw dues after her alleged resignation from the Union, also fails. When she resigned, the
17

18   2018 Membership was in effect. That contract unmistakably provides that Union dues must be

19   paid unless authorization is revoked during the proper period of time. See 2018 Membership Card.

20   The stipulated facts are clear Plaintiff did not seek revocation during this period, thus she has no
21

22
     Summary Judgment on                                               as to all Defendants and deny
23
                        n for Summary Judgment on those claims.
24

25
                                                     12
             Case 2:20-cv-00091-BJR Document 36 Filed 09/11/20 Page 13 of 13




            3. Unjust enrichment
 1
            Plaintiff advances a claim of unjust enrichment against the Union and moves for summary
 2

 3   judgment on that claim arguing that SEIU received the benefits of the allegedly unlawful dues

 4   deduction scheme                                                 at 30. The Union responds and

 5   moves for summary judgment on this claim by pointing out, correctly, that unjust enrichment is
 6
     only appropriate where the parties are not in a contractual relationship. See SEIU Mot. for Summ.
 7
     J. at 30; see Belgau, 359 F. Supp. 3d at 1017. Here, the Court has already determined that
 8
                                                                        are valid contracts. See supra
 9
     at 12. Thus, the Court will grant            Motion for Summary Judgment on
10

11   enrichment                                    for summary judgment on that claim.

12                                       V.     CONCLUSION

13          For the foregoing reasons, the Court hereby GRANTS Summary Judgment as to the Union,
14   the University and the individual defendants
15
     Judgment.
16
            DATED this 11th day of September, 2020.
17

18
                                                         _______________________________
19                                                       BARBARA J. ROTHSTEIN
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
                                                    13
